DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1, 3-11 and 13-14 have been amended; support for claim 1 is found in original claims 2 and 12 and further in Figures 2 and 3, the amendment to claims 3-4 were to change dependency due to a cancelation of claim 2, support for claim 5 is found in Figure 2, support for claims 6-10 are found in Figures 6-7, the amendment to claim 11, 13-14 are due to small wording changes.
Claims 2 and 12 have been cancelled.
Claim 15 has been added, support is found in Figure 3 for claim 15. No new matter has been added.
Claims 1, 3-11 and 13-15 are currently pending and have been examined on the merits in this office action.

Drawings
The objection to the drawing is withdrawn in view of the amendments the replacements Figures.

Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1, 3-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach nor render obvious wherein a bus bar is made of a plurality of first and second sheets that are welded together to form a main body and wherein the first sheets does not overlap a plurality of second sheets acting as a connector wherein the plurality of connectors protrude from at one side of the main body along a second axis crossing the first axis in plan view. The closest prior art is considered to be (a) Sakai US 2014/0284077 A1, (b) Kosugi US 2009/0274956 A1, (c) Kim US 2012/0009461 A1, (d) Ochi US 2019/0379015 A1.

Sakai teaches wherein a plurality of sheet are stacked to make up the bus bar that are welded together to form a main body, however, fails to teach nor render obvious wherein the plurality of first sheets do not overlap the plurality of second sheets acting as the connector to the terminals and further wherein the plurality of connectors protrudes from one side of the main body. A skilled artisan would have no teach motivation nor suggestion to cause a plurality of first sheets from overlapping the plurality of second sheets at the region of connection to the terminal.
Kosugi teaches a bus bar for electrical connection of terminals of multiple batteries. Kosugi teaches of a bus bar with a convex portion 12 and a connecting portion 11 (Figure 6) wherein the convex portion is thinner than the connecting portion. Kosugi fails to teach nor render obvious wherein the bus bar is made of a plurality of sheets and wherein the first sheets do not overlap the second sheets in the region of connection. A skilled artisan would have no teaching, motivation, nor suggestion to make the bus bar out of multiple sheets wherein overlap 
Kim discloses a bus bar made of a plurality of sheets wherein an insulating layer is formed on the lower surface of the lowermost conductive layer. Kim fails to teach nor render obvious wherein the first sheets of the bus bar do not overlap the second sheets in the region of connection. A skilled artisan would have no teaching, motivation, nor suggestion to modify the bus bar so that no overlap occurs between the first and second sheets at the region of connection to the terminals.
Ochi teaches a bus bar connecting terminals of adjacent batteries wherein the connection portion is made thinner than the rest of the bus bar, however, fails to teach wherein the bus bar is made of multiple sheets and wherein the first sheets do not overlap the second sheet at a region of connection. A skilled artisan would have no teaching, motivation, nor suggestion to alter the bus bar to be made of a plurality of sheets wherein the first sheets do not overlap the second sheets nor would be obvious for a skilled artisan to use the teachings of Ochi to modify the references provided above to make the connection region thinner than the rest of the bus bar. This modification would not render the bus bar being made of a plurality of sheets wherein the first sheets do not overlap the second sheets at an area of connection as obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the main body of Sakai does not have a plurality of welded portions that join the first and second sheets within the main body. This is not persuasive as Sakai show in Figure 5 that the main body of the first and second sheets are welded together and then are further welded to the terminal 7, thus this argument is rendered moot.
Applicant further argues the amendments to claim 1 wherein the first sheet does not overlap the plurality of connectors in a direction where the plurality of sheets are stacked, and the plurality of connectors protrude form at one side of the main body along a second axis crossing the first axis in plan view. Due to this amendment, the rejection of record has been withdrawn and the claim has been reexamined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728